M/I HOMES, INC. 3 Easton Oval, Suite 500 Columbus, OH 43219 August 4, VIA EDGAR Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re:Registration Statement Withdrawal Request M/I Homes, Inc. Registration Statement on Form F-3 (Registration No. 333-152739) filed on August 4, 2008 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, M/I Homes, Inc. (the “Registrant”) hereby applies to the Securities and Exchange Commission for consent to immediately withdraw the Registrant’s Registration Statement on Form F-3 (Registration No. 333-152739) filed on August 4, 2008 (the “Registration Statement”). The Registration Statement is being withdrawn because it was miscoded as EDGAR submission type F-3 instead of EDGAR submission type S-3.The Registrant will re-file the Registration Statement under the correct S-3 submission type.No securities have been sold pursuant to the Registration Statement. If you have any questions regarding this matter or require further information, please contact the undersigned at (614) 418-8000 or Ronald A. Robins, Jr. of Vorys, Sater, Seymour and Pease LLP, the Registrant’s outside counsel, at (614) 464-6400. Sincerely, M/I HOMES, INC. By: /s/ J. Thomas Mason Name:J. Thomas Mason Title:Executive Vice President and General Counsel
